                          Case 2:20-cv-00453-GMN-DJA Document 29
                                                              28 Filed 12/23/20
                                                                       12/22/20 Page 1 of 3




                     1    Paul T. Trimmer
                          Nevada State Bar No. 9291
                     2    Eric Magnus (admitted Pro Hac Vice)
                          Georgia Bar No. 801405
                     3    Daniel I. Aquino
                          Nevada State Bar No. 12682
                     4    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     5    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     6    Fax: (702) 921-2461
                          Email: paul.trimmer@jacksonlewis.com
                     7    Email: daniel.aquino@jacksonlewis.com

                     8    Attorneys for Defendant

                     9
                     10                                 UNITED STATES DISTRICT COURT

                     11                                       DISTRICT OF NEVADA

                     12   LISA DANIELS,
                                                                               Case No.: 2: 20-cv-00453-GMN-DJA
                     13                  Plaintiff,
                                                                               STIPULATION AND PROPOSED
                     14          vs.                                           ORDER TO STAY CASE PENDING
                                                                               MEDIATION
                     15   ARIA RESORT & CASINO, LLC; DOES I
                          through V, inclusive; and ROE
                     16   CORPORATIONS I through V, inclusive

                     17                  Defendants.

                     18          Defendant Aria Resort & Casino, LLC, (“Defendant” or “Aria”), by and through its
                     19   counsel, Jackson Lewis P.C., and Plaintiff Lisa Daniels (“Plaintiff”), by and through her counsel,
                     20   Claggett & Sykes Law Firm, hereby stipulate and request an order staying all proceedings,
                     21   discovery, and related deadlines in this matter pending mediation, including Plaintiff’s Reply in
                     22   Support of her Motion for Conditional Certification of a Collective Action which is currently due
                     23   December 23, 2020. The parties have agreed to engage in a mediation of all claims presented in
                     24   Plaintiff’s Complaint. The parties believe that the mediation has a high chance of success, and in
                     25   an effort to be as efficient as possible, in terms of both time and expenses, would like to refrain
                     26   from conducting further expensive and time-consuming discovery and motion practice while the
                     27   mediation is pending.       The parties have identified potential mediators and fully anticipate
                     28   conducting the mediation on or before February 26, 2021.

Jackson Lewis P.C.
                                                                           1
    Las Vegas
                                                              28 Filed 12/23/20
                          Case 2:20-cv-00453-GMN-DJA Document 29       12/22/20 Page 2 of 3




                     1           If the mediation is successful, the case will be resolved in its entirety. However, even if

                     2    the case does settle, given the nature of Plaintiff’s claims and the legal requirements for court

                     3    approval of settlements in Fair Labor Standards Act (“FLSA”) cases, the parties will still require

                     4    some intervention of the Court.

                     5           Accordingly, the parties stipulate and request that this matter be stayed in its entirety until

                     6    February 26, 2021. On or before February 26, 2021, the parties will submit a joint status report to

                     7    the Court indicating the result of the mediation and either proposing a discovery plan and

                     8    scheduling order or a schedule for approval of the settlement.

                     9           If the Court does not grant the parties’ requested stipulation to stay this matter, the parties

                     10   alternately stipulate that Plaintiff’s Reply in Support of her Motion for Conditional Certification

                     11   of a Collective Action be due five days after the Court’s order denying the stay.

                     12          This is the parties’ first request for a stay in this matter and is made in good faith and not

                     13   for the purpose of delay. As a trial date has not yet been set in this case, the trial will not be

                     14   postponed due to the requested stay.

                     15          Based on the foregoing, the parties respectfully request that the Court enter an order

                     16   granting the parties’ requested relief.

                     17          Dated this 22nd day of December, 2020.

                     18   CLAGGETT & SYKES LAW FIRM                            JACKSON LEWIS P.C.

                     19
                                 /s/ Joseph N. Mott                                   /s/ Daniel I. Aquino
                     20   Sean K. Claggett, Esq., Nevada Bar No. 8407          Paul T. Trimmer, Nevada State Bar No. 9291
                          Joseph N. Mott, Esq., Nevada Bar No. 12455           Eric Magnus (admitted Pro Hac Vice)
                     21                                                        Daniel I. Aquino, Nevada State Bar No. 12682
                          4101 Meadows Lane, Suite 100                         300 S. Fourth Street, Suite 900
                     22   Las Vegas, Nevada 89107                              Las Vegas, Nevada 89101

                     23   Attorneys for Plaintiff                              Attorneys for Defendant

                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
                          Case 2:20-cv-00453-GMN-DJA Document 29
                                                              28 Filed 12/23/20
                                                                       12/22/20 Page 3 of 3




                     1                                                ORDER
                     2           IT IS HEREBY ORDERED this matter is stayed in its entirety until February 26, 2021.

                     3            IT IS FURTHER ORDERED the parties will submit to the Court a joint status report on
                          or before February 26, 2021. The status report will include the results of the parties’ mediation
                     4
                          efforts and propose a schedule for the case to proceed either with discovery or the settlement
                     5
                          approval process.
                     6
                     7
                                                                             Dated this 23
                                                                                        __ day of December, 2020.
                     8
                     9
                                                                             ______________________________________
                     10                                                      Gloria M. Navarro, District Judge
                                                                             United States District Court
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                         3
    Las Vegas
